               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                  CRIMINAL NO. 1:19-00159

ARUN DHAVAMANI

                  MEMORANDUM OPINION AND ORDER

     Pending before the court is defendant Arun Dhavamani’s

Motion for Judgment of Acquittal.   ECF No. 79.   In considering

this motion, the court has also reviewed the United States’

responsive memorandum.   ECF No. 80.   For reasons stated below,

defendant’s Motion for Judgment of Acquittal is DENIED.

I.   Procedural Background

     Defendant was charged in a one-count indictment charging

Travel to Engage in Illicit Sexual Conduct in violation of 18

U.S.C. §§ 2423(b) and (e).   After a two-day jury trial on

November 19-20, 2019, the defendant was convicted.    Defendant

has moved pursuant to Federal Rule of Criminal Procedure

29(c)(2) for a judgment of acquittal.

     Defendant argues that the government failed to present

sufficient evidence from which a reasonable jury could find

beyond a reasonable doubt that defendant crossed a state line

with a motivating purpose to have sex with a minor.    Defendant

contends that the evidence the government presented was too

speculative for a reasonable jury to convict the defendant.
      The government responds that the jury’s verdict should be

affirmed because there is substantial evidence to support the

verdict after viewing all of the evidence and the inferences

therefrom in the light most favorable to the government.    It

argues that the conversations between “Ally” and the defendant

present sufficient evidence for a reasonable jury to conclude

that defendant knew he was talking with a minor, intended to

engage in a sexual activity, and crossed state lines with a

motivating purpose of doing so.

II.   Factual Background

      On June 1, 2019, defendant Arun Dhavamani travelled from

Princeton, West Virginia, to Bluefield, Virginia to allegedly

meet and have sex with someone he met on the internet who said

she was 15 years old.

      Defendant was using an application called Skout.   According

to its website, Skout “is the developer of a location-based

social networking and dating application and website.”    As noted

in its “Terms of Use,” Skout is available “only if you are 18

years or older.”    At some point defendant opened a profile on

Skout, pretending to be 29 years old.    He connected via the app

with “Ally”, a woman close to defendant’s area whose profile

lists her age as 18.    “Ally” was in fact an undercover agent.



                                  2
     Defendant and “Ally” initially communicated over the Skout

app, but transitioned to communicating over text message.    In

the course of the text message conversation, “Ally” told the

defendant two times that she was 15 years old.    Defendant did

not respond the first time other than asking to see a picture of

“Ally.”    The second time, he replied “I don’t know about age

things.”

     Later, during a recorded phone conversation between

defendant and an undercover female agent, the defendant and

“Ally” discussed the logistics of meeting up in person.    They

discussed “Ally’s” virginity and whether or not “Ally” “wants to

try it,” they discussed going to a motel, and they discussed

using protection to avoid pregnancy.    They decided to meet up

that evening in Bluefield, Virginia.    After defendant arrived at

the meeting point, government witnesses testified that defendant

looked around for a few minutes, and when he did not see “Ally”

he drove off back the way he had come.    Defendant was arrested

in Virginia after leaving the agreed meeting point.    GPS data

presented at trial showed defendant’s location that evening

travelling from West Virginia to the meeting point in Virginia.

III. Analysis

     Where a jury has rendered a guilty verdict in a criminal

trial, a defendant seeking to have the court overturn that

                                  3
verdict faces a particularly heavy burden.   “In reviewing the

sufficiency of the evidence following a conviction, the court is

to construe the evidence in the light most favorable to the

government, assuming its credibility, and drawing all favorable

inferences from it, and will sustain the jury's verdict if any

rational trier of fact could have found the essential elements

of the crime charged beyond a reasonable doubt.”   United States

v. Penniegraft, 641 F.3d 566, 571 (4th Cir. 2011) (Faber, J.).

     Construing the evidence in the light most favorable to the

government, this court must uphold the jury’s guilty verdict in

this case.   Contrary to defendant’s argument, there is

substantial evidence for a rational trier of fact to conclude

that defendant knew he was talking with a minor, intended to

engage in a sexual activity, and crossed state lines with a

motivating purpose of doing so.   It was reasonable for the jury

to infer that defendant knew he was communicating with a minor

because, even though “Ally’s” profile said she was eighteen

years old, “Ally” told him she was fifteen two times in the

course of their conversation.   It was reasonable for the jury to

infer he intended to engage in sexual activity with the minor

because of their conversations about “Ally’s” virginity, staying

the night at a motel, and using protection to avoid pregnancy.

It was reasonable for the jury to infer that engaging in sexual

                                  4
activity with “Ally” was a motivating purpose of defendant’s

interstate travel, as defendant did not begin driving from West

Virginia to Virginia until after he and “Ally” arranged to meet

in Virginia, and no evidence was presented that defendant had

any other business he attended to in Virginia that evening.

Lastly, it was reasonable for the jury to infer that defendant

did actually cross state lines that evening, as defendant’s car

GPS data showed at trial that defendant was in West Virginia

then later was in Virginia, where he was arrested.    Therefore,

after reviewing the evidence in the light most favorable to the

government, the court must uphold the verdict because a

reasonable jury could find all essential elements of the crime

charged beyond a reasonable doubt.    Defendant’s motion for

acquittal is DENIED.

     While the court for the above reasons hereby denies

defendant’s motion for acquittal, the court does wish to express

on the record a concern it has:   the court is troubled by the

government’s tactic of creating federal jurisdiction in this

case.   For the offense conduct charged to be a federal crime,

interstate travel by a defendant is required.    Here, the

undercover agents set the meeting place between the defendant

and “Ally” to be just across the West Virginia-Virginia border

(the arranged meeting spot was approximately half a mile inside

                                  5
the Virginia state border).   Earlier in the conversation with

the defendant, “Ally” had given information that suggested she

lived in West Virginia and was presently in West Virginia, but

would meet with defendant in Virginia.      As far as the court

knows, there is no law or policy prohibiting the government and

its agents from operating to create federal jurisdiction in this

manner, and the underlying conduct would still be a state crime

if no interstate travel was present.     However, the court is

uneasy about this practice, and so expresses its concern with

the fairness – fairness to defendants and fairness to individual

states deprived of jurisdiction over these crimes - of creating

federal jurisdiction as was done here.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to all counsel of record.

        IT IS SO ORDERED this 28th day of January, 2020.

                                     ENTER:


                                     David A. Faber
                                     Senior United States District Judge




                                 6
